PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Blanchet et al.
Application No. 15/275,998
Filed: 26 Sep 2016
For: GARMENT FOR ANIMAL


:
:
:
:	DECISION ON PETITION
:



This is a decision on the renewed petition under the 37 CFR 1.137(a), filed October 30, 2020, requesting revival of the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to submit a timely reply to the  non-final Office action, mailed March 29, 2018, which set a three month extendable period for reply.  No proper extensions of time having been obtained pursuant to 37 CFR 1.136(a), this application became abandoned on Monday, July 2, 2018.   A Notice of Abandonment was mailed on October 5, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Applicant has submitted a proper reply to the  March 29, 2018 non-final Office action in the form of an amendment on September 10, 2020, the petition fee of $500 on September 10, 2020, and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the  March 29, 2018 non-final Office action and the delay in filing a petition to revive the application on October 30, 2020. The present renewed petition was promptly filed after the initial petition was dismissed. The entire delay appears to be unintentional. Accordingly, the petition under 37 CFR 1.137(a) is granted.

Applicant is again reminded that the $350 extension of time fee submitted with the initial petition on September 10, 2020 was filed subsequent to the expiration of the maximum period obtainable for reply to the March 29, 2018 non-final Office action. Therefore, it subject to refund. However, applicant has not authorized the Office to refund fees to petitioner’s deposit account. Applicant is encouraged to file a petition under 37 CFR 1.181 for refund of the $350 fee paid on September 10, 2020 (no petition fee required). The petition under 37 CFR 1.181 for refund should explicitly authorize the Office to refund overpayments to petitioner’s deposit account.

After the mailing of this decision, the file will be referred to Technology Center G.A.U. 3642 for the examiner of record’s consideration of the amendment, filed September 10, 2020.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET